DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 06/08/2021.
Drawings
Figure 1G (based on paragraph [0060]; conventional PWM heater control 160) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, [A] the combination of PWM control circuit and the DC-DC converter (see claims 44, 61 and 73), [B] the measure of the first voltage from the power source (see claims 44 and 61) and [C] measuring a duty cycle of a pulse width modulation (see claim 73) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim Objections
Claim 61 is objected to because of the following informalities: Claim 61, line 12 recites “the power source output voltage”, which should be -- the first voltage of the power source -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 58 is objected to because of the following informalities: Claim 58, second line recites “a pulse width modulation (PWM) control circuit”, which should be -- the pulse width modulation (PWM) control circuit -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 47-50, 52-55, 58, 61, 62, 65-69, 71, 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Bernauer et al. (US 2017/0302089), hereinafter Bernauer. 
(see figures 1-6) a system (figure 2) comprising: a converter (figure 2, part DC/DC converter 32) (paragraph [0069]; DC/DC converter 32) configured to electrically couple to a power source (figure 2, part 2) and to a heating element (figure 2, part heater 4) of a vaporizer atomizer (figure 1, part aerosol generating device)(paragraph [0083]; the aerosol generating device of FIG. 1 may function by supplying power to a heater only in response to user inhalations), the converter (figure 2, part DC/DC converter 32) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and provide a second voltage (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part DC/DC converter 32) being a direct-current to direct-current (DC-DC) converter (figure 2, part DC/DC converter 32); and circuitry (figure 2, parts 30 and 34) configured to electrically couple to the heating element (figure 2, part heater 4; through Vheater and Iheater measurements 34), measure a current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part heater 4) and/or a voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater), calculate a resistance (figures 5 and 6, part 52/62; Rheater_real calculation), and output a control signal (figure 2, part 30; output control signal to 32) to the converter (figure 2, part DC/DC converter 32), and a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4)(paragraph [084]; In addition to  configured to electrically couple to the power source (figure 2, part 2; through 30) and to the heating element of the vaporizer atomizer (figure 2, part heater 4; through the switch connected in series with the heater 4), the PWM control circuit  (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4)further configured to selectively provide PWM power to the heating element (figure 2, part heater 4) (paragraph [0054]; the method may comprise operating the switch to provide pulse width modulation of the current supplied to the resistive heater), wherein the converter (figure 2, part DC/DC converter 32) is configured to be controlled by the control signal (figure 2, part 30; output control signal to 32) to vary the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4) (paragraphs [0071]-[0080]; the microcontroller controls the digitally controlled DC/DC converter in order that the heater follows a desired temperature profile), and wherein the circuitry (figure 2, parts 30 and 34) is configured to measure the first voltage (figure 2, part Vbat) from the power source (figure 2, part 2)(paragraph [0082]; the microcontroller may be configured to continuously monitor the battery voltage and compare it to a reference voltage), and select the (figure 2, part Vbat) is greater than a minimum voltage limit (figure 2, part reference voltage; typically the minimum voltage of 2.5V) (paragraph [0082]; If the battery voltage is higher than the reference voltage, the control signal changes the digital potentiometer value so that it increases the DC/DC output voltage. If the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that the battery voltage never falls below the minimum voltage of 2.5V. This method provides the fastest warm up of the heater for a given battery temperature).
Robert does not expressly disclose select the PWM control circuit when the first voltage is greater than a minimum voltage limit.
Bernauer teaches (see figures 1-5) select the PWM control circuit (figure 2, part PWM control circuit generated by 200 and 205)(paragraph [0052]; this is achieved by switching the switch mode power converter on to apply a voltage pulse from the first battery to the power converter at a maximum duty cycle. This provides for the maximum rate of charging) when the first voltage (figure 2, part V1 of 106) is greater than a minimum voltage limit (figure 5, part 535 [V1 < Vmin; No] to 545 [Switch on]) (paragraph [0058]; In step 535 it is determined whether the voltage from the first battery is greater than the minimum required voltage for fast charging. If the battery voltage of the first battery is greater than the minimum required voltage, then, in step 545, the processor switches on the switch in the switched mode power converter so that .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Bernauer and obtain a pulse width modulation (PWM) control circuit configured to electrically couple to the power source and to the heating element of the vaporizer atomizer, the PWM control circuit further configured to selectively provide PWM power to the heating element, wherein the converter is configured to be controlled by the control signal to vary the second voltage to maintain a target temperature over the heating element, and wherein the circuitry is configured to measure the first voltage from the power source, and select the PWM control circuit when the first voltage is greater than a minimum voltage limit, because it provides more reliable and efficient control with lower power losses (paragraph [0061]).
Regarding claim 45, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the converter (figure 2, part 32) includes a step-up and/or a step-down converter (figure 2, part 32) (paragraph [0069]; the DC/DC converter is a buck, or step-down, converter so that Vheater is lower than or equal to Vbat. But the invention may be implemented using, for example, a boost converter or a buck-boost converter or a combination of power converter stages), the converter (figure 2, part 32) including an energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost converters).
Regarding claim 47, Robert and Bernauer teach everything claimed as applied above (see claim 45). Further, Robert discloses (see figures 1-6) the energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost includes an inductor (figure 2, part 32; inductor presented in buck, boost or buck-boost converters).
Regarding claim 48, Robert and Bernauer teach everything claimed as applied above (see claim 45). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes analog circuitry (figure 2, parts shunt resistor 34) forming a closed-loop control (paragraph [0071]; a closed-loop control scheme is used based on the heater resistance).
Regarding claim 49, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes: an analog front end circuitry (figure 2, parts 30; analog front end that receive analog Vheater and Iheater detection 34) configured to measure the current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part 4) and the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater); and a digitizer (figure 2, part 30) (paragraph [0071]; the microcontroller 30 controls the digitally controlled DC/DC converter 32) including circuitry configured to provide the control signal (figure 2, part 30; output control signal to 32) based on the measured current (figure 2, part Iheater measurement 34) through the heating element (figure 2, part 4) and the measured voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4).
Regarding claim 50, Robert and Bernauer teach everything claimed as applied above (see claim 49). Further, Robert discloses (see figures 1-6) the digitizer (figure 2,  is configured to provide the control signal (figure 2, part 30; output control signal to 32) as a pulse width modulated signal (paragraph [0021]; the microcontroller 30 may additionally be configured to adjust an average current supplied to the resistive heater from the DC/DC converter by controlling the operation of a switch connected in series with the resistive heater and the DC/DC converter. The microcontroller may be configured to use pulse width modulation control of the switch. So the microcontroller may be configured to operate a PWM control scheme in addition to control using the DC/DC converter).
Regarding claim 52, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) measures the current (figure 2, part Iheater measurement 34) and the voltage (figure 2, part Vheater measurement input to 30) continuously without interrupting power to the heating element (figure 2, part 4) (figure 3) (paragraph [0071]; the microcontroller controls the digitally controlled DC/DC converter in order that the heater follows a desired temperature profile. In this embodiment, a closed-loop control scheme is used based on the heater resistance… The microcontroller receives a measurement of Vheater and a measurement of the current through the heater).
Regarding claim 53, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) a microcontroller (figure 2, part 30); and a switch (paragraph [0021]; a switch connected in series with the resistive heater 4 and the DC/DC converter 32) between the converter (figure 2, part 32) and the heating element (figure 2, part 4), the (paragraph [0021]; a switch connected in series with the resistive heater 4 and the DC/DC converter 32) electrically coupled to the microcontroller (figure 2, part 30) (paragraph [0021]; the microcontroller 30 may be configured to use pulse width modulation control of the switch), the microcontroller (figure 2, part 30) configured to apply a pulse width modulated signal to a gate of the switch (paragraph [0021]; the microcontroller 30 may be configured to use pulse width modulation control of the switch), wherein the converter (figure 2, part 32) is configured to operate at a first power level (figure 2, part 32; first power level operation), and the microcontroller (figure 2, part 30) is configured to determine, based on the measured current (figure 2, part 34) through the heating element (figure 2, part 4) and the measured voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater), a second power level and modify the pulse width modulation signal to control the switch to modify the second voltage (paragraph [0021]; the microcontroller may additionally be configured to adjust an average current supplied to the resistive heater from the DC/DC converter by controlling the operation of a switch connected in series with the resistive heater and the DC/DC converter. The microcontroller may be configured to use pulse width modulation control of the switch. So the microcontroller may be configured to operate a PWM control scheme in addition to control using the DC/DC converter. Principle temperature control may be performed using the DC/DC converter and, as it provides faster .
Regarding claim 54, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the converter (figure 2, part 32) is configured to provide power uninterrupted to the heating element (figure 2, part 4) during a heating cycle (figures 2 and 3, parts temperature and Vheater uninterrupted; the microcontroller 30 controls the digitally controlled DC/DC converter 32 in order that the heater follows a desired temperature profile) (paragraph [0071]).
Regarding claim 55, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) is configured to determine (figure 2, parts 30), based on variations in the measured current (figure 2, part Iheater measurement 34), a variation in a contact resistance (figures 5 and 6, part 52/62; Rheater_real calculation) of a contact between the converter (figure 2, parts 32) and the heating element (figure 2, parts 4) (paragraph [0076]; in a first step 50, the measurement of the current through the heater and the measurement of Vheater are received. In a second step 52, the measurements are used to calculate the electrical resistance of the heater).
Regarding claim 58, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4) (paragraph [084]; In addition to controlling the DC/DC converter in either an open loop or closed loop control scheme,  configured to electrically couple to the power source (figure 2, part 2; through 30) and to the heating element of the vaporizer atomizer (figure 2, part heater 4; through the switch connected in series with the heater 4), the PWM control circuit  (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4)further configured to selectively provide PWM power to the heating element (figure 2, part heater 4) (paragraph [0054]; the method may comprise operating the switch to provide pulse width modulation of the current supplied to the resistive heater).
Regarding claim 61, Robert discloses (see figures 1-6) a method (figure 2) comprising: supplying a current by a converter (figure 2, part DC/DC converter 32) (paragraph [0069]; DC/DC converter 32) configured to electrically couple to a power source (figure 2, part 2)  and to a heating element (figure 2, part heater 4), the converter (figure 2, part DC/DC converter 32) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and provide a second voltage (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part DC/DC converter 32) being a direct-current to direct- current (DC-DC) converter (figure 2, part DC/DC converter 32); measuring a voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4) and/or a current (figure 2, part Iheater measurement 34)  through a heating element (figure 2, part heater ; calculating a resistance (figures 5 and 6, part 52/62; Rheater_real calculation); measuring (figure 2, part 30) the first voltage (figure 2, part Vbat) of the power source (figure 2, part 2) (paragraph [0082]; the microcontroller may be configured to continuously monitor the battery voltage and compare it to a reference voltage); and selecting an operating circuit (figure 2, part operating circuit generated by the PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4 or the DC-DC converter control circuit generated by 30 and 32) for powering the heating element (figure 2, part heater 4), wherein the operating circuit (figure 2, part operating circuit generated by the PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4 or the DC-DC converter control circuit generated by 30 and 32) is a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by the PWM scheme in microcontroller 30 and the switch connected in series with the heater 4)(paragraph [084]; In addition to controlling the DC/DC converter in either an open loop or closed loop control scheme, the microcontroller may use pulse width modulation (PWM) to fine tune the temperature control of the heater. A switch, such as a MOSFET, may be connected in series with the heater and may be controlled by the microcontroller to modulate the current supplied to the heater), and wherein the operating circuit (figure 2, part operating circuit generated by the PWM control circuit generated by the PWM scheme in microcontroller  is a DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32) including the converter (figure 2, part DC/DC converter 32) when the power source output voltage (figure 2, part Vbat) is less than the minimum voltage limit (figure 2, part reference voltage; typically the minimum voltage of 2.5V) (paragraph [0082]; if the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that the battery voltage never falls below the minimum voltage of 2.5V. This method provides the fastest warm up of the heater for a given battery temperature), the DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32) configured for varying the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4) (paragraphs [0071]-[0080]; the microcontroller controls the digitally controlled DC/DC converter in order that the heater follows a desired temperature profile).
Robert does not expressly disclose the operating circuit is a pulse width modulation (PWM) control circuit when the first voltage is greater than a minimum voltage limit.
Bernauer teaches (see figures 1-5) the operating circuit (figure 2, part operating circuit generated by 200 and 205) is a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by 200 and  when the first voltage (figure 2, part V1 of 106) is greater than a minimum voltage limit (figure 5, part 535 [V1 < Vmin; No] to 545 [Switch on]) (paragraph [0058]; In step 535 it is determined whether the voltage from the first battery is greater than the minimum required voltage for fast charging. If the battery voltage of the first battery is greater than the minimum required voltage, then, in step 545, the processor switches on the switch in the switched mode power converter so that electrical energy is drawn from the first battery and is accumulated in the power converter for application to the second battery).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Bernauer and obtain selecting an operating circuit for powering the heating element, wherein the operating circuit is a pulse width modulation (PWM) control circuit when the first voltage is greater than a minimum voltage limit, and wherein the operating circuit is a DC-DC converter control circuit including the converter when the power source output voltage is less than the minimum voltage limit, the DC-DC converter control circuit configured for varying the second voltage to maintain a target temperature over the heating element, because it provides more reliable and efficient control with lower power losses (paragraph [0061]).
Regarding claim 62, claim 45 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 65, Robert and Bernauer teach everything claimed as applied above (see claim 61). Further, Robert discloses (see figures 1-6) providing a control signal  to the converter (figure 2, part 32) as a pulse width modulated signal, a digital to analog converted signal, or an inter-integrated circuit formatted signal (figure 2, part 30; output control signal to 32) (paragraphs [0077]; the digitally controlled DC/DC converter comprises programmable DC/DC converter and digital potentiometer. The microcontroller is connected to the digital potentiometer and it is the digital potentiometer that sets the output voltage of the programmable DC/DC converter… The digital potentiometer is controlled by the microcontroller though a Serial Peripheral Interface (SPI) in this example, but could also be controlled through I2C or a parallel bus, for example).
Regarding claim 66, claim 53 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 67, claim 53 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 68, claim 54 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 69, claim 55 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 71, claim 52 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 72, Robert and Bernauer teach everything claimed as applied above (see claim 61). Further, Robert discloses (see figures 1-6) the minimum voltage limit is 2.5 V (paragraphs [0082]; the minimum voltage of 2.5V). However, Robert does not expressly disclose the minimum voltage limit is 3.4 V.
(see figures 1-5) the minimum voltage limit is 3.5 V (paragraph [0060]; the minimum required target voltage is 3.5 Volts).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the controller features as taught by Bernauer, because it provides more reliable and efficient control with lower power losses (paragraph [0061]).
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to set the minimum voltage limit at 3.4 V, in order to obtain better performance of the system. Additional, the invention would perform equally well with the minimum voltage limit as taught by Robert or Bernauer.
Regarding claim 74, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) is a power monitor (figures 4 and 5, parts 50 and 60; I_heater and V_heater measurements) configured to electrically couple to the heating element (figure 2, part heater 4), measure the current (figure 2, part Iheater measurement 34)  through the heating element (figure 2, part heater 4), measure the voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4), calculate the resistance figures 5 and 6, part 52/62; Rheater_real calculation), and output the control signal (figure 2, part 30; output control signal to 32) to the converter (figure 2, part DC/DC converter 32).
Claims 46 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Bernauer et al. (US 2017/0302089), hereinafter Bernauer, and further in view of Fernando et al. (US 2009/0230117), hereinafter Fernando.
(see figures 1-6) the energy storage device (figure 2, part 32; inductor presented in buck, boost or buck-boost converters). However, Robert does not expressly disclose the energy storage device includes capacitors in a switched-capacitors topology or a charge-pump topology.
Fernando teaches (see figures 1-4) the energy storage device includes capacitors (figure 3, parts 305 and 307) in a switched-capacitors topology or a charge-pump topology (figure 3, part 301) (paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Robert with the switched-capacitors array as taught by Fernando, because it reduce the size of the system (paragraph [0008]).
Regarding claim 63, claim 46 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 78 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Bernauer et al. (US 2017/0302089), hereinafter Bernauer, and further in view of Maharajh et al. (US 2006/0047368), hereinafter Maharajh.
Regarding claim 78, Robert and Bernauer teach everything claimed as applied above (see claim 44). Further, Robert discloses (see figures 1-6) the circuitry (figure 2, parts 30 and 34) includes measure voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4). However, Robert does not expressly disclose a 4-wire connection.
Maharajh teaches (see figures 1-11) a 4-wire connection (paragraph [0127; voltage measurements, for both resistance and energy calculations, can  to measure the voltage (figure 3, part 350 receive voltage measurements across the heater 310 [not shown in figure]) over the heating element (figure 3, part heater 310) (paragraphs [0059]-[0062]; the resistance of the heater is calculated by... measuring the voltage drop across the heater [to thereby determine resistance based on the measured voltage and current flowing through the shunt resistor]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage measurements of Robert with the 4 -wire connection measurements as taught by Maharajh, because it reduces error of sensing to provide more accurate and efficient voltage measurements. Additional, the Applicant presented the 4-wire connection as design option with 2-wire and 3-wire connection (paragraph [0085]; in some implementations, the current subject matter can utilize a 4-wire (Kelvin) connection (e.g., four contacts 235) for accurate voltage measurement over the heating element 225. In some implementations, the current subject matter can utilize a 2-wire pod connection (e.g., two contacts 235) or 3-wire connection). 
Regarding claim 77, claim 78 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Bernauer et al. (US 2017/0302089), hereinafter Bernauer, and further in view of Alarcon et al. (US 2016/0057811), hereinafter Alarcon.
Regarding claim 56, Robert and Bernauer teach everything claimed as applied above (see claim 44). However, Robert does not expressly disclose a current source configured to 
Alarcon teaches (see figures 1-16) a current source (figure 12A, part current source generated by 734 and 738) configured to couple to the heating element (figure 12A, part 731), the current source (figure 12A, part current source generated by 734 and 738) including a current source resistor (figure 12A, part 738) and a current source switch (figure 12A, part 734).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Robert with the current source features as taught by Alarcon, because it provides more efficient current control.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Bernauer et al. (US 2017/0302089), hereinafter Bernauer, and further in view of Mayle et al. (US 2018/0280637), hereinafter Mayle.
Regarding claim 57, Robert and Bernauer teach everything claimed as applied above (see claim 44). However, Robert does not expressly disclose a universal serial bus port including a universal serial bus power rail, the converter configured to output a third voltage to the universal serial bus power rail.
Mayle teaches (see figures 1-23) a universal serial bus port including a universal serial bus power rail (figure 19, part USB power rail between 26 and 220), the converter (figure 19, part 220) configured to output a third voltage (figure 19, part 220; output voltage to 26) to the universal serial bus power rail (figure 19, part USB power rail between 26 and 220) (paragraph [0081]; the charger 220 may transmit electrical energy to the power supply 26, for example, via an outlet connection or a universal serial bus connection).
.
Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Farine et al. (US 2015/0237916), hereinafter Farine. 
Regarding claim 73, Robert discloses (see figures 1-6) a method (figure 2) comprising: supplying a current by a converter (figure 2, part DC/DC converter 32) (paragraph [0069]; DC/DC converter 32) configured to electrically couple to a power source (figure 2, part 2)  and to a heating element (figure 2, part heater 4), the converter (figure 2, part DC/DC converter 32) further configured to receive a first voltage (figure 2, part Vbat) from the power source (figure 2, part 2) and provide a second voltage (figure 2, part Vheater) to the heating element (figure 2, part heater 4), the converter (figure 2, part DC/DC converter 32) being a direct-current to direct- current (DC-DC) converter (figure 2, part DC/DC converter 32); measuring a voltage (figure 2, part Vheater measurement input to 30)  over the heating element (figure 2, part heater 4) and/or a current (figure 2, part Iheater measurement 34)  through a heating element (figure 2, part heater 4) (paragraph [0071]; the microcontroller receives a measurement of Vheater and a measurement of the current through the heater); calculating a resistance (figures 5 and 6, part 52/62; Rheater_real calculation); measuring (figure 2, part 30) the first voltage (figure 2, part Vbat) of the power source (figure 2, part 2) (paragraph [0082]; the microcontroller may be ; and selecting a DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32) including the converter (figure 2, part DC/DC converter 32) configured for varying the second voltage (figure 2, part Vheater) to maintain a target temperature (figure 3, part target temperature and Vheater based on look-up table 43) over the heating element (figure 2, part heater 4) (paragraphs [0071]-[0080]; the microcontroller controls the digitally controlled DC/DC converter in order that the heater follows a desired temperature profile) when the power source output voltage (figure 2, part Vbat) is less than the minimum voltage limit (figure 2, part reference voltage; typically the minimum voltage of 2.5V) (paragraph [0082]; if the battery voltage is lower than the reference voltage, the control signal changes the digital potentiometer value so that it decreases the DC/DC output voltage. This corresponds to a controlled loop system in which the DC/DC output voltage is always at the maximum value it can be while ensuring that the battery voltage never falls below the minimum voltage of 2.5V. This method provides the fastest warm up of the heater for a given battery temperature), the DC-DC converter control circuit (figure 2, part the DC-DC converter control circuit generated by 30 and 32).
Robert does not expressly disclose measuring a duty cycle of a pulse width modulation (PWM) control circuit; and selecting a DC-DC converter control circuit including the direct current to direct current converter configured for varying the second voltage to maintain a target temperature over the heating element when the duty cycle is greater than a maximum duty cycle.
(see figures 1-8) measuring a duty cycle of a pulse width modulation (PWM) control circuit (figure 2, part PWM control circuit generated by 18 and 26) (paragraph [0096]; the duty cycle of the current pulses can be monitored by the microcontroller, and if the duty cycle differs from an expected duty cycle over a sustained period, the microcontroller can take corrective action or can terminate the supply of power to the heating element); and selecting correction (figure 4, part 410[YES] to 420) to maintain a target temperature over the heating element (figure 2, part 14) when the duty cycle (figure 4, part DC at 410)  is greater than a maximum duty cycle (figure 4, part DC ˃ DC1[maximum duty cycle] at 410)(paragraph [0098]; In step 410 the duty cycle is compared with a duty cycle threshold value DC1. If the duty cycle is greater than or equal to the duty cycle threshold value then the state variable is increased by amount c, say 0.25, in step 420 before passing to step 430. The duty cycle threshold value DC1 may be the maximum duty cycle limit of some proportion of the maximum duty cycle limit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the duty cycle control features as taught by Farine and obtain measuring a duty cycle of a pulse width modulation (PWM) control circuit; and selecting a DC-DC converter control circuit including the direct current to direct current converter configured for varying the second voltage to maintain a target temperature over the heating element when the duty cycle is greater than a maximum duty cycle, because it provides efficient control that limiting the duty cycle depending on evolution of the target temperature during operation of the heating element so as to avoid spikes in (paragraph [0001]).
Regarding claim 75, Robert and Farine teach everything claimed as applied above (see claim 73). However, Robert does not expressly the maximum duty cycle is 85%.
Farine teaches (see figures 1-8) the maximum duty cycle is 85% (figure 3, part Duty Cycle [maximum duty cycle DC1] at 85%) (paragraph [0092]; the microcontroller may be programmed to limit the maximum allowed duty cycle).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Robert with the duty cycle control features as taught by Farine, because it provides efficient control that limiting the duty cycle depending on evolution of the target temperature during operation of the heating element so as to avoid spikes in temperature and reduce risk of undesirable combustion of an aerosol generating substrate (paragraph [0001]).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033), hereinafter Robert, in view of Farine et al. (US 2015/0237916), hereinafter Farine, and further in view of Maharajh et al. (US 2006/0047368), hereinafter Maharajh.
Regarding claim 76, Robert and Farine teach everything claimed as applied above (see claim 73). Further, Robert discloses (see figures 1-6) measuring the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4) includes measuring the voltage (figure 2, part Vheater measurement input to 30) over the heating element (figure 2, part heater 4). However, Robert does not expressly disclose a 4-wire connection.
Maharajh teaches (see figures 1-11) measuring the voltage (figure 3, part 350 receive voltage measurements across the heater 310 [not shown in  over the heating element (figure 3, part heater 310) using a 4-wire connection (paragraph [0127; voltage measurements, for both resistance and energy calculations, can be made at the heater cartridge connections, using a 4-wire method).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage measurements of Robert with the 4 -wire connection measurements as taught by Maharajh, because it reduces error of sensing to provide more accurate and efficient voltage measurements. Additional, the Applicant presented the 4-wire connection as design option with 2-wire and 3-wire connection (paragraph [0085]; in some implementations, the current subject matter can utilize a 4-wire (Kelvin) connection (e.g., four contacts 235) for accurate voltage measurement over the heating element 225. In some implementations, the current subject matter can utilize a 2-wire pod connection (e.g., two contacts 235) or 3-wire connection). 
Response to Arguments
Applicant’s arguments with respect to claims 44, 61 and 73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
		/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839